991 F.2d 792
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jorge ORTEGA-BENITEZ, a/k/a Jorge Ortega, Defendant-Appellant.
No. 92-6676.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 20, 1992Decided:  April 22, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-84-102-C-P)
Jorge Ortega-Benitez, Appellant Pro Se.
Thomas J. Ashcraft, United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Jorge Ortega-Benitez appeals from the district court's order denying his motion for correction of sentence pursuant to Fed.  R. Crim.  P. 35.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Ortega-Benitez, No. CR-84-102-C-P (W.D.N.C. June 12, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED